Citation Nr: 0528516	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  01-04 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
pension benefits.



ATTORNEY FOR THE BOARD


A. Shawkey, Counsel




INTRODUCTION

The appellant had recognized guerrilla service from October 
1943 to November 1944 and served in the regular Philippine 
Army from December 1944 to February 1946.  He served with the 
United States Army under the Philippine Scouts from April 
1946 to February 1949.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines that determined that the 
appellant did not meet the basic service requirements to be 
eligible for VA pension benefits.  

The claim for pension eligibility was denied in prior final 
RO decisions, as well as in final Board decisions in January 
1988 and January 1997.  The last Board decision was affirmed 
by a decision of the U.S. Court of Appeals for Veterans 
Claims (Court) in September 1997.  

In a statement received by the RO in October 2002, the 
veteran withdrew the issues of service connection for malaria 
and pulmonary tuberculosis.  

This case was before the Board in October 2003 when it was, 
in essence, reopened and remanded for additional development.  
The case is again before the Board for final appellate 
review.   


FINDING OF FACT

The service department has certified that the appellant had 
no recognized service for VA pension benefit purposes.




CONCLUSION OF LAW

The criteria for basic eligibility for VA pension benefits 
have not been met.  38 U.S.C.A. §§ 101, 107, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided notice of the VCAA in June 
2003, which was subsequent to the January 2001 decision on 
appeal.  Nevertheless, the Board finds that the requirements 
set out by the Court in Pelegrini have been satisfied.  
Specifically, the Board concludes that the RO decision, 
statement of the case (SOC), supplemental statement of the 
case (SSOC) and the VCAA letter informed him why the evidence 
on file was insufficient to grant the claim; what evidence 
the record revealed; what VA was doing to develop the claim; 
and what information and evidence was needed to substantiate 
his claim.  The VCAA letter specifically informed him of what 
he should do in support of the claim, where to send the 
evidence, and what he should do if he had questions or needed 
assistance.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
He was, for the most part, informed to submit everything he 
had with regard to his claim.  

Further, in light of his prior appeal to the Court, the 
appellant was aware of the bases for the prior denial and 
what evidence might be needed to support a reopened claim.  
Indeed, the appellant submitted evidence.   

Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
additional attempts to verify the appellant's service with 
the service department.  The appellant has not indicated that 
any additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  



II.  Analysis

The appellant alleges that he has qualifying service so as to 
render him eligible for pension benefits.  

Section 107(a) of Title 38, United States Code provides that 
service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
non-service-connected pension benefits.  38 U.S.C.A. § 
107(a).

"Veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  "Veteran of any war" means any veteran who 
served in the active military, naval or air service during a 
period of war.  38 C.F.R. § 3.1(e).  Service as a Regular 
Philippine Scout is included for pension, compensation, 
dependency and indemnity compensation (DIC) and burial 
allowances.  Those "other" Philippine Scouts who enlisted 
or reenlisted between October 6, 1945 and June 30, 1947, 
inclusive, are included for compensation benefits and DIC.  
Service in the Commonwealth Army of the Philippines from and 
after the dates and hours when called into service of the 
Armed Forces of the United States by orders issued from time 
to time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not for pension or burial benefits.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.40(c) and (d).  

Active service will be the period certified by the service 
department.  38 C.F.R. § 3.41(a) and (d).  The Court has held 
that the Secretary has lawfully promulgated regulations 
making service department findings "binding on the VA for 
purposes of establishing service in the United States Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions:  (1) The evidence is a 
document issued by the service department.  A copy of an 
original document is acceptable if the copy was issued by the 
service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody, (2) 
The document contains needed information as to length, time 
and character of service; and, (3) in the opinion of VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).  

The appellant in the instant case alleged on his original 
application for compensation in April 1963 that he had 
service in "F" Company of the 41st Infantry from December 
1943 to February 1946 and service in the 10th General 
Hospital from April 1946 to February 1949, as a corporal.  
The appellant submitted a copy of the Commonwealth of the 
Philippines, Philippine Army Discharge dated in September 
1947, indicating enlistment in "F" Company, 2nd Battalion, 
41st Inf. Philippine Army for a three-year period of 
enlistment.  The appellant also submitted a document titled 
Enlistment Record and Report of Separation Honorable 
Discharge indicating enlistment in April 1946 and discharge 
in February 1949. 

The RO requested service verification in 1963 from the 
service department.  The veteran's claim was subsequently 
denied by the RO.  A January 1997 Board decision also denied 
the appeal.  The Court affirmed the Board's decision in 
September 1997.  

In support of his most recent claim, the appellant submitted 
a copy of a "Certification of Military Service" (NA Form 
13038) from the National Archives and Records Administration 
which states he was a member of the Army of the U.S.- 
Philippine Scouts from April 1945 to June 1946.  An 
accompanying letter to him dated in December 2002 from an 
Archives Technician states that the enclosed NA Form 13038 
verified military service and may be used for any official 
purpose.  A seal was affixed to the document to attest to its 
authenticity.  

The veteran also submitted a photocopy of a WD AGO 53 
revealing a date of entry into service as September 1945 and 
a date of discharge of February 1949.  An accompanying letter 
dated in September 2002 to him from the National Personnel 
Records Center states that a copy of the Report of Separation 
was attached and a seal was affixed to that document to 
attest to its authenticity.  

Based on the information above, the RO again requested 
verification of the appellant's service from the National 
Personnel Records Center (NPRC).  The RO sent copies of the 
recently-submitted NA Form 13038 and WD AGO 53.  The NPRC 
responded in March 2005 by noting, "the certification dated 
31 May 1963 is correct.  The individual who typed up the 
13038 is not from this office and does not understand how 
this section works."  It was further indicated that the Form 
53 presented by the appellant does not reflect the correct 
date of entry for this service and appears to have been 
altered.  NPRC suggested to be cautious with such altered 
document and not use it for any official purpose.  NPRC 
further stated that service from April 25, 1946 to February 
4, 1949 was verified correct.  

In this case, the appellant presented copies of documents 
which he claimed as support for qualifying service for 
pension benefits.  Clearly, he was aware of the types of 
evidence necessary to support his claim.  When the appeal to 
reopen his claim previously came before the Board in October 
2003, his claim was, in essence, reopened on the basis of 
those submissions.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (In determining whether evidence is new and 
material, the "credibility of the evidence, although not its 
weight, is to be presumed.").  

After reviewing all of the evidence, the Board finds that the 
preponderance of the evidence is against the claim.  As of 
2005, the NPRC not only verified that their prior 1963 
certification was the true and correct account of the 
appellant's dates of service (which was not qualifying 
service for pension purposes), they also strongly cautioned 
that the documents presented by the appellant were to be 
marked and not used for any official purpose.  In the April 
2005 SSOC, the RO also alerted the appellant that he could be 
held liable for presenting false documentation in support of 
a claim for benefits, including the forfeiture of any future 
entitlement to benefits.  In general, the Board is bound by 
the certification of no service by the service department.  
See Duro, supra.  See also Spencer v West, 13 Vet. App. 376 
(2000).  Moreover, the submissions by the appellant are not 
corroborated in any way by official NPRC contact by VA; these 
documents have no probative value.  38 C.F.R. § 3.203.  

Accordingly, the Board finds that the appellant did not have 
recognized active service that would confer on him 
eligibility for VA pension benefits.  


ORDER

The appeal is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


